FERGUSON, Circuit Judge,
dissenting.
I dissent. The majority ignores the breadth of the exception in the Arizona confidentiality provision and upholds a facially invalid statute. In doing so, the majority has permitted the State of Arizona to unduly burden a young woman’s right to choose whether to terminate a pregnancy. Simply put, the Supreme Court has mandated that “Big Brother” has no business snooping around this intensely private, constitutional right. Although the ramifications of today’s holding *791are widespread, we will not see most of them because this statute and others like it will prevent numerous young women from exercising their constitutional right to terminate a pregnancy.
A. Right to Choose
The Supreme Court has long respected a female minor’s constitutional right to choose whether to terminate a pregnancy. Bellotti v. Baird, 443 U.S. 622, 642, 99 S.Ct. 3035, 61 L.Ed.2d 797 (1979) (plurality opinion) (hereinafter “Bellotti II”). In recognizing this right, however, the Court has noted the unique circumstances facing a minor in this situation. Id. One of these circumstances is the interest of the State in encouraging parental involvement in this important decision. Id. at 639, 99 S.Ct. 3035. If the State chooses to require parental notification and consent, an alternative or bypass procedure must be provided to ensure that the right to choose is not unduly burdened. Id. at 643, 99 S.Ct. 3035.
As discussed by the majority, a bypass procedure in a consent statute must satisfy four requirements. Ohio v. Akron Center for Reproductive Health, 497 U.S. 502, 511-13, 110 S.Ct. 2972, 111 L.Ed.2d 405 (1990) (“Akron II”) (citing Bellotti II, 443 U.S. at 643-44, 99 S.Ct. 3035). At issue in this case is the requirement that “the procedure must insure the minor’s anonymity.” Id. at 512, 99 S.Ct. 3035 (citing Bellotti II, 443 U.S. at 644, 99 S.Ct. 3035). Without this requirement, there would be an “unacceptable danger of deterring” young women from exercising their “personal, intensely private, right” due to “the specter of public exposure and harassment.” Thornburgh v. Am. College of Obstetricians & Gynecologists, 476 U.S. 747, 767-68, 106 S.Ct. 2169, 90 L.Ed.2d 779 (1986), overruled in part on other grounds by Planned Parenthood v. Casey, 505 U.S. 833, 882, 112 S.Ct. 2791, 120 L.Ed.2d 674 (1992); see Akron II, 497 U.S. at 512, 110 S.Ct. 2972.
Turning to the Arizona statute at hand, section 36-2152(D) begins with two provisions regarding confidentiality. First, the section provides that “[proceedings in the court under this section are confidential....” Ariz.Rev.Stat. § 36-2152(D) (2001). Second, the section states that “[mjembers of the public shall not inspect, obtain copies of or otherwise have access to records of court proceedings under this section unless authorized by law.” Id. However, the section then lists a multitude of individuals who are not considered “members of the public” for purposes of the section. Id. The excluded individuals are “judges, clerks, administrators, professionals or other persons employed by or working under the supervision of the court or employees of other public agencies who are authorized by state or federal rule or law to inspect and copyclosed court records.” Id. (emphasis added).
The exception emphasized above is unconstitutional and is the cause of my dissent. The scope of the exception is exceptionally broad, i.e., any employee from any state or federal agency can access the bypass proceeding files as long as they are authorized under law to review closed court records for any purpose. The plain language of the section does not identify the government agencies that will be able to access these records. Cf. Miss.Code Ann. § 41-41-61(1) (2001) (limiting disclosures of records to “the minor, her attorney and necessary court personnel”). Nor does the section limit the purpose for which the government agencies may seek these records. Could agents of the Immigration and Naturalization Service, the Census Bureau, and the Féderal Bureau of Investigation access them? Because' the scope and the true breadth of this exclu*792sion is unknown, the statute does not fulfill the anonymity requirement as set forth in Bellotti II and Akron II and should be held facially unconstitutional.
For the most part, the majority ignores the impact of this last sentence. Its silence is not surprising in light of the fact that the parties themselves cannot identify which employees from which agencies will be able to access the bypass proceeding files under the exclusion. What is surprising is the majority’s mischaracterization of the section as a whole. The majority simply states that, under the statute, the court will retain “discretion to allow access to those employees or personnel who need access to such information in order to perform their official duties.” Maj. Op. at 788. However, this characterization does not fully examine or address the ability of agency employees to review the files. Although the court may control its own employees, it cannot necessarily control those of other agencies. This is particularly true when the statute specifically provides that they may access the bypass proceeding files as long as they are authorized to inspect closed court files. Appellees argue that we should interpret the statute as providing the state court with the discretion to determine which court employees and other agency officials are entitled to access to the confidential information. Although it is true that this Court must construe a statute to avoid the danger of unconstitutionality, here, it is impossible because of the plain language of the statute clearly provides otherwise.
The majority mistakenly relies on Akron II to support its determination that the statute is facially valid. The Ohio judicial bypass statute, which was upheld in Akron II, was considerably more protective of the minor’s identity than the Arizona statute presently at issue. 497 U.S. at 512, 110 S.Ct. 2972 (holding that the statute fulfilled the anonymity requirement). The Ohio statute provided: “ ‘The complaint and all other papers and records that pertain to an action commenced under this section shall be kept confidential and are not public records.’” Id. (quoting Ohio Rev.Code Ann. § 2151.85(F) (Supp.1988)). Unlike the Arizona statute, no exceptions were listed.
The majority points to the Court’s statement in Akron II that it refused to base “a decision on the facial validity of a statute on the mere possibility of unauthorized, illegal disclosure by state employees.” Id. at 513, 110 S.Ct. 2972. The majority uses this language in support of its proposition that “the possibility of disclosure of information by state employees may not serve as the basis for a decision regarding the facial validity of a statute.” Maj. Op. at 788. However, this argument puts the cart before the horse. Although it is true that the mere possibility of disclosure by state employees is not sufficient to find a bypass statute facially invalid, we must realize that the disclosures here are authorized by the statute itself. The Arizona statute is rendered facially unconstitutional by the fact that a multitude of governmental agency employees for any purpose and without specific judicial approval are authorized under the statute to inspect the records.1
*793B. Right to Informational Privacy
As described by the majority, this Court has considered five factors when evaluating a right to informational privacy claim. These factors include: (1) the type of information requested, (2) “the potential for harm in any subsequent non-consensual disclosure,” (3) “the adequacy of safeguards to prevent unauthorized disclosure,” (4) “the degree of need for access,” and (5) “whether there is an express statutory mandate, articulated public policy, or other recognizable public interest militating toward access.” Doe v. Attorney Gen., 941 F.2d 780, 796 (9th Cir.1991) (citation and internal quotation marks omitted).
Although the majority recognizes the sensitive, private nature of the information and the significant harm that would be caused by disclosure of such information, it concludes that the statute protects against unauthorized disclosure and the public interest weighs in favor of permitting access. Because the majority fails to recognize the breadth of the statute’s exception and cannot identify a public interest justifying the statute’s scope, the majority errs in its task of weighing these factors.
As discussed above, the statute does not adequately protect against unauthorized disclosures. For example, the statute could have allowed for case-by-case judicial review of requests to inspect the files. Such a procedure would not place an undue burden on the courts since similar practices are used by courts when a party requests that a document is unsealed. In addition, other states have adopted such procedures in their judicial bypass proceedings. See, e.g., Mass. Gen. Laws ch. 112, § 12S (2002) (stating that all records “shall be confidential and may not be released to any person except by the pregnant woman’s written informed consent or by a proper judicial order”) (emphasis added).
Furthermore, although there may be a public interest that overrides the privacy interest at stake, it is certainly not pointed out by the majority. In fact, the majority has not provided any reason to justify why access by state and federal agency officials should intrude on the constitutional right to terminate a pregnancy. Perhaps this silence is caused by the fact that neither party can identify who will have access under this broad exception. No matter what the cause is, however, a young women’s constitutional right to terminate a pregnancy cannot be burdened when the countervailing interests cannot be identified. Thus, in weighing these factors, section 26-2152 is not sufficiently tailored and amounts to an impermissible invasion of young women’s right to informational privacy.
In its criticism of my dissent, the majority ignores the plain language of the statute, i.e., that access is not limited by either the court’s discretion or by the purpose for which the employee seeks the documents. See Maj. Op. at 788-89 n. 5. Moreover, the majority apparently believes that it is of no constitutional concern that all judicial bypass proceeding records may be accessed by government officials who are permitted by law to review court records in other types of cases. The majority contends that the only issue of constitutional concern is public knowledge.
The majority forgets that one of the fundamental reasons for the right to privacy is freedom from unwarranted governmental intrusion. “If the right of privacy means anything, it is the right of the individual, married or single, to be free from unwarranted governmental intrusion into matters so fundamentally affecting a per*794son as the decision whether to bear or beget a child.” Eisenstadt v. Baird, 405 U.S. 438, 453, 92 S.Ct. 1029, 31 L.Ed.2d 349 (1972) (citations omitted); see also Stanley v. Georgia, 394 U.S. 557, 564, 89 S.Ct. 1243, 22 L.Ed.2d 542 (1969) (stating that the Founders “conferred, as against the Government, the right to be let alone — the most comprehensive of rights and the right most valued by civilized man”) (internal quotation marks and citation omitted). That right of privacy from governmental intrusion extends not only to the bedroom, see Griswold v. Connecticut, 381 U.S. 479, 485, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965), but to the courtroom in this case where the intensely private right is threatened by such intrusion. In other words, it is not only disclosure that is prohibited. It is intrusion itself. Although there are instances where a governmental interest will overcome the right to privacy, this is not the case before this Court. Simple curiosity or suspicion, the need to keep statistics, or the mere performance of government work is not enough to justify the intrusion permitted by the Arizona statute. The state must show a particularized, legitimate governmental need.
In sum, the broad exclusion fails to adequately protect the intensely private right of the minor, rendering Arizona Revised Statute § 26-2152 facially unconstitutional. Accordingly, I dissent.

. These disclosures become even more disturbing in light of the potentially lenient ramifications for state employees who receive the documents outside the scope of his or her duties. Ariz.Rev.Stat. § 38-532(E) (2002) (stating that "[a]n employee does not commit a prohibited personnel practice if he takes reprisal against an employee” if the employee discloses confidential information) (emphasis added). Reprisal can take many forms. The employee may have a letter put in his or her file; he or she can be asked to take an unpaid leave; he or she might receive a good "talking to.” Such vague consequences are insuf*793ficient to protect the constitutional interests at stake.